The motion of the objeetant-appellant, Helen L. Greeley, for reargument in respect to the *824allowance of interest on the surcharge is referred to the court that rendered the decision on the appeal. Present — Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ. Motion for reargument granted and on reargument the decree of the Surrogate’s Court of Kings county is reversed on the law and the facts and the trustee’s account surcharged with the amount of the trust investment, with an allowance of interest on the surcharge at the rate of four per cent per annum to the objeetant-appellant, Helen L. Greeley, with costs to said appellant in this court and in the Surrogate’s Court against the trustee personally, with no allowance of commissions to the trustee, but with an allowance, without interest, for the advancements the trustee has made to the beneficiaries in the form of “ overdrafts.” The matter is remitted to the Surrogate’s Court to enter a decree accordingly. Opinion per curiam. [See ante, p. 327.] Lazansky, P. J., Davis, Adel and Close, JJ., concur; Carswell, J., not voting.